IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 April 30, 2009
                                No. 08-30578
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

DARRIN L BROOKS

                                           Plaintiff-Appellant

v.

JOSEPH L LAMARTINIERE; JURN R CONRAD; KENNETH DUPIS;
WILLIAMS T RICHARDSON

                                           Defendants-Appellees


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:07-CV-412


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
      Darrin L. Brooks, Louisiana prisoner # 418413, has moved for leave to
proceed in forma pauperis (IFP) on appeal from the summary judgment
dismissal of his 42 U.S.C. § 1983 complaint. The district court denied Brooks
IFP status on appeal and certified that the appeal was not taken in good faith
under 28 U.S.C. § 1915(a)(3).




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-30578

      By moving for leave to proceed IFP, Brooks is challenging the district
court’s certification that the appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Although Brooks generally argues
that the district court erred in granting summary judgment, he fails to address
the district court’s determination that all of his claims, save his claims relating
to the allegedly false disciplinary proceedings, were unexhausted. Nor does he
address the district court’s determination that the defendants were entitled to
qualified immunity with regard to the exhausted claims. Because Brooks does
not address the basis of the district court’s dismissal, it is the same as if he had
not appealed the judgment. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Brooks has not demonstrated that he will raise a nonfrivolous issue on
appeal. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Accordingly,
Brooks’s motion to proceed IFP is denied. See Baugh, 117 F.3d at 202 n.24.
Because his appeal is frivolous, see Howard, 707 F.2d at 219-20, his appeal is
DISMISSED. See 5 TH C IR. R. 42.2.
      The dismissal of this appeal as frivolous counts as a strike for purposes of
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
Brooks is warned that, if he accumulates three strikes pursuant to § 1915(g), he
may not proceed IFP in any civil action or appeal filed while he is incarcerated
or detained in any facility unless he “is under imminent danger of serious
physical injury.” § 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2